Hale, C.J.
(dissenting). In my view the majority ignore the plain language of the agreement. The plaintiff by living with J.R. in what the judge found to be “a permanent and enduring relationship” and by socializing, eating meals, taking trips, and attending functions with J.R. was “living together with a member of the opposite sex, so as to give the outward appearance of marriage.” The majority place heavy emphasis on the amount of support received by Mrs. Bell and conclude that the disputed clause would not operate to terminate her right to alimony unless she became entitled to receive support from a man (part 1 of the majority opinion leaves unclear just how that can be accomplished without a marriage) or acquired “significant actual support” from a man. While arrangements for support might in some cases be a factor to consider in determining whether there was an “outward appearance of marriage,” in the typical case, the arrangement for support or the payment of expenses would be a private matter having little bearing on outward appearances. There is no evidence in the record before us that they were treated otherwise by Mrs. Bell and J.R.
In the instant case, all of the critical factors of a marital relationship were present. While Mrs. Bell may have carefully avoided representing that she was married to J.R., she enjoyed what was essentially a marital type relationship with him. She cannot now avoid the financial consequences of those actions by relying on factors such as the main*198tenance of a separate mailing address or the failure to sign the lease, which did not affect the basic character of their relationship. The avoidance of a change of name by Mrs. Bell, the couples non-use of “Mr. and Mrs.,” and their use of separate bank accounts are practices followed by many married couples. If such formalities are to be given the effect of precluding, as matter of law, a finding that Mrs. Bell’s living arrangement gave the outward appearance of marriage, the clause in question — not uncommon in separation agreements — will as a practical matter be nullified.